                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


         UNITED STATES OF AMERICA
                                                                    ARRAIGNMENT & PLEA
                          v.                                             HEARING

         ANDY LLOYD HUEBSCHMANN                                         Case No. 19-CR-119


HONORABLE WILLIAM C. GRIESBACH, presiding                                        Time Called: 9:00 a.m.
Proceeding Held: August 5, 2019                                               Time Concluded: 9:23 a.m.
Deputy Clerk: Cheryl                                                                    Tape: 080519
Appearances:
UNITED STATES OF AMERICA by:                            Daniel Humble for Rebecca L. Taibleson
ANDY LLOYD HUEBSCHMANNin person and by:                 Michael J. Steinle
US PROBATION OFFICE by:                                 Brian Koehler
INTERPRETER:                                            ☐ Interpreter Sworn


☐ Original Indictment    ☐ Superseding Indictment       ☒ Information        ☒ Felony      ☐ Misdemeanor

☒ Copy of indictment received by defendant                ☒ Defendant advised of maximum penalties:
  ☐ indictment read; or ☒ reading waived                    20y, $1 million, 3y SR, $100 SA



The Court advises the defendant of his right to prosecution by indictment. The defendant executes the waiver of
indictment. The Court accepts the waiver of an indictment.


☒ Defense counsel advises that defendant wishes to      ☒ Court advises defendant as to:
  enter a plea of guilty                                  ☒ Elements of the offense
☒ Plea agreement filed                                    ☒ Maximum penalties
☒ Defendant has reviewed plea agreement with              ☐ Mandatory minimum sentence
  counsel and is satisfied w/representation               ☐ Forfeiture provision
☒ Defendant sworn                                         ☒ Sentencing guidelines
☒ Defendant advised that false statements made            ☒ Right to a jury trial
  under oath may result in prosecution for perjury        ☒ Waiver of appeal rights
☒ Court questions defendant as to background,           ☒ Government provides factual basis as set forth in
  education, medical history, drug usage                  plea agreement




☒ GUILTY plea entered to Count(s) 1                     ☒ Court finds Defendant’s plea to be knowing and
  of the ☒ information                                    voluntary and that a factual basis exists for the plea
                                                          ☒ Defendant adjudged guilty

                 Case 1:19-cr-00119-WCG Filed 08/05/19 Page 1 of 2 Document 4
☒ CHARGE: 22 U.S.C. § 2778(b)(2) and 2778(c) and 22 CFR § 121.1, 123.1, and 127.1 Illegal Export of
  Defense Articles
☒ PSR ordered
☒ Sentencing set for: November 4 at 1:30 p.m.



☒ Defendant released on: ☒ O/R bond; ☐ Cash bond; ☐ Property bond; ☒ with conditions.
  SEE Order Setting Conditions of Release.
☐ Defendant is ordered detained pending sentencing. SEE Order of Detention Pending Sentencing.
☐ Court orders federal detainer.
☐ Defendant is ordered temporarily detained. Detention hearing set for:
☐ Bond continued; or ☐ Detention continued as previously set




                Case 1:19-cr-00119-WCG Filed 08/05/19 Page 2 of 2 Document 4
